{¶ 48} I concur with the majority that the trial court correctly denied Siebert's motion for leave to file supplemental objections. I also concur that the trial court may use its discretion to apply statutory deviation factors under R.C. 3119.23. Additionally, I concur with the majority's finding that the trial court failed to utilize R.C.3119.04(B) in rendering its determination regarding the amount of child support. I, however, disagree with the majority's opinion to the extent that it thereafter analyzed the facts of this case under this statute and determined that Tavarez's increase in income constituted a significant change in circumstances which would affect the amount of child support. The application of the facts of this case to R.C.3119.04(B) is a task for the trial court and not for this reviewing court. *Page 1